EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Suggs on 3/5/2021.
The application has been amended as follows: 
	Claims 9-11 are cancelled.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/8/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-8, 12-19, 22 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a process of making a filter membrane. Claim 1 has been amended to require performed the process without contacting both the second surface of the strip of thermoplastic material and the second 
The closest prior art Proulx [US2003/0000874, previously cited] requires pressing the materials between nip rollers where process equipment contact the material being joined while the first surface of the strip of thermoplastic material is in the softened state. 
Brownell [US2012/0211154, previously cited] discloses a non-contact method of joining two webs of material.  While Brownell discloses irradiating the webs with laser from a source (30), it’s unclear if the web material is in a softened state when contacted by processing equipment (R2).  Brownell fails to disclose the other requirements of claim 1. 
Claim 1 is allowable as the prior art does not disclose not contacting the strip and filter membrane in the manner recited in the claim, in combination with the other requirements of the claim.  Claims 2-3, 5-8, 12-19, 22 and 25-28 depend from an allowable base claim, and incorporate the allowable subject matter though dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 5, 2021